Title: [April 11. Saturday 1778.]
From: Adams, John
To: 


      April 11. Saturday 1778. Went to Versailles with Dr. Franklin and Mr. Lee, visited the Secretary of State for foreign Affairs, the Count de Vergennes and was politely received. He hoped I should stay long enough in France, to acquire the French Language perfectly.... Assured me that every Thing should be done to make France agreable to me. Hoped the Treaty would be agreable, and the Alliance lasting. Although the Treaty had gone somewhat farther than the System I had always advocated in Congress and further than my Judgment could yet perfectly approve, it was now too late to make any Objections, and I answered that I thought the Treaty liberal and generous, as indeed it was upon the whole, and that I doubted not of its speedy ratification. I communicated to him the resolution of Congress respecting the Suspension of Burgoins embarkation, which he read through and pronounced “Fort bon.” We were then conducted to the Count Maurepas, the Prime Minister or the Kings Mentor, as he was often called. I was presented to him by Dr. Franklin as his New Colleague, and again politely received. This Gentleman was near fourscore Years of Age, with a fresh rosy Countenance, and apparently in better health and greater Vigour than Dr. Franklin himself. He had been dismissed from Office and exiled to his Lands by Lewis the fifteenth in 1748 and in his retirement if not before had obtained the Reputation of a Patriot, for which reason he had been recalled to Court by Lewis 16th, and placed at the head of Affairs.
      I was then shewn the Pallace Castle of Versailles, and We happened to be present when the King passed through the Apartments to Council. His Majesty seeing my Colleagues, smiled and passed on. I was then shewn the Gallery, the Royal Appartments and the Kings Bed Chamber. The Magnificence of these Scaenes, the Statues, the Paintings, the furniture, it may easily be supposed appeared to me sublime, or as the French more commonly phrase it, superb. We then returned to Passy, went into the City and dined with the Count  where was the Count de Noailles, his Secretary and twenty or thirty others of the Grandees of France. After Dinner We went to see the Royal Hospital of Invalids, the Chapell of which was enriched and adorned with every Thing that most costly marble, and all the Arts of Architecture, Statuary and painting could at that time furnish in France. It was a monument of the Jealousy of Lewis the fourteenth, to emulate the Glory of Saint Pauls Church in London. After this We went a L’Ecole militaire, to the military School, went into the Chapell and Hall of Council. Here We saw the Statues of Conde, Turenne, Luxembourg and Saxe. Returned to Passy and drank Tea with Madam Brillion, who entertained Us again with her Musick and agreable conversation. She recommended to me Voyage Picturesque de Paris and lent me the Book.
      Although my Ignorance of the Language was very inconvenient and humiliating to me, yet I thought the Attentions which had been shewn me from my first landing at Bourdeaux by the People in Authority of all ranks, and by the principal Merchants, and since my Arrival at the Capital by the Ministers of State and others of the first consideration, had been very remarkable and portended much good to our Country. They manifested as I thought, in what estimation the new Alliance with America was held.
     